


110 HR 1670 IH: To amend title 10, United States Code, to require that

U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1670
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2007
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require that
		  advance notice of the results of any Department of Defense review of the
		  circumstances surrounding the death of a member of the armed forces by friendly
		  fire be given to the primary next of kin of the member before public release of
		  the review.
	
	
		1.Advance notice to primary
			 next of kin of results of Department of Defense review of friendly fire
			 deaths
			(a)Advance notice
			 Subchapter I of chapter 75
			 of title 10, United States Code, is amended by adding at the end the following
			 new section:
				
					1472.Members killed
				in action by friendly fire: advance notice to primary next of kin of results of
				Department review
						(a)Advance notice
				requiredIn the case of a
				review conducted by the Department of Defense regarding the circumstances
				surrounding the death of a member of the armed forces who is killed in action
				by weapon fire while directly engaged in armed conflict, other than as the
				result of an act of an enemy of the United States, the Secretary of Defense
				shall ensure that, at a minimum, a summary of the results of the review are
				provided to the primary next of kin of the member at least 24 hours before the
				results of the review (or a summary thereof) are released to the public. The
				primary next of kin may waive the notice requirement under this subsection to
				expedite the public release of the results of the review.
						(b)Primary next of
				kin definedIn this section,
				the term primary next of kin means the individual authorized to
				direct disposition of the remains of a member under section 1482(c) of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
				
					
						1472. Members killed in action by friendly
				fire: advance notice to primary next of kin of results of Department
				review.
					
					.
			
